Citation Nr: 0426882	
Decision Date: 09/27/04    Archive Date: 10/06/04	

DOCKET NO.  95-23 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for chronic lumbosacral strain with degenerative 
joint disease and motion restriction. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a right knee arthroscopy with 
partial medial/lateral meniscectomy and degenerative joint 
disease. 

3.  Entitlement to an initial compensable evaluation for 
degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 22, 1969 to the time 
of his retirement in May 3, 1994.

The current appeal initially arose from a December 1994 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  The RO, in 
pertinent part, granted entitlement to service connection for 
bilateral knee and low back disabilities effective May 4, 
1994.

In March 1996 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In July 1999 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
action.

In February 2004 the RO most recently affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The duty to assist letters issued by the RO to the veteran in 
connection with Quartuccio, supra.

The Board notes that the veteran's service-connected low back 
disability is rated 20 percent disabling under Codes 5292-
5295.  Effective September 23, 2002, and September 26, 2003, 
the VA Schedule for Rating Disabilities (Rating Schedule) for 
evaluating disorders of the spine was revised.  See 67 Fed. 
Reg. 54,345-54,349 (August 22, 2002) and 68 Fed. Reg. 
51,454-458 (August 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243).  Under the revised 
criteria, chronic lumbosacral strain with degenerative joint 
disease and motion restriction is evaluated under Diagnostic 
Code 5237.  Under the new criteria, the veteran may be rated 
under either the general rating formula for diseases and 
injuries of the spine, or based on the frequency of 
incapacitating episodes.  

The most recent examination of record, conducted in July 
2003, does not comment on the frequency of incapacitating 
episodes.  Accordingly, a new examination should be 
scheduled, with consideration of the new criteria.

Further, with regard to the back and the knees, the Board 
notes, that, when evaluating joints on the basis of motion 
restriction, VA must consider whether the joint in question 
exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  See DeLuca v. 
Brown, 8 Vet. App. 202, 205-207 (1995); 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2003).  These symptoms were not addressed by the 
examiner at the time of the July 2003 examination.  Such 
findings are crucial in a case such as this, in which the 
veteran has alleged that his disabilities warrant higher 
disability ratings.  The RO should therefore arrange for the 
veteran to undergo another orthopedic examination of the 
knees and the back.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his bilateral knee and 
low back disabilities since July 2003.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature 
and extent of severity of his service-
connected bilateral knee and low back 
disabilities.

The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59, copies of the previous 
and amended criteria for rating spinal 
disabilities, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

(a) Do the service-connected bilateral 
knee and low back disabilities involve 
only the nerves, or do they also involve 
the muscles and joint structure?

(b) Do the service-connected bilateral 
knee and low back disabilities cause 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
bilateral knee and low back disabilities, 
the presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
bilateral knee and low back disabilities, 
or the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected bilateral knee and 
low back disabilities.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
bilateral knee and low back disabilities, 
and if such overlap exists, the degree to 
which the nonservice-connected problem(s) 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected bilateral knee and 
low back disabilities.  If the functional 
impairment created by the nonservice-
connected problem(s) cannot be 
dissociated, the examiner should so 
indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale, and address the criteria of 
38 C.F.R. § 4.40, 4.45, 4.59, as well as 
the previous and amended criteria for 
rating spinal disabilities.




6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to initial increased 
evaluation for the service-connected 
bilateral knee and low back disabilities.  
The VBA AMC should document its 
consideration of the applicability of the 
criteria under 38 C.F.R. §§ 3.321(b)(1) 
(2003.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims initial increased 
evaluations, and may result in their denial.  38 C.F.R. 
§ 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


